~<-.'   1.-..   -·   -~
            AU 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of!
                                                                                                                                                                                     (3.
                                                                                                                                                                                     (
                                                                                                                                                                                           I
                                                                                                                                                                                           I'
                                                                                                                                                                                           Ii
                                                                                                                                                                                           \l
                                                UNITED STATES DISTRICT COURT                                                                                                               1!


                                                           SOUTHERN DISTRICT OF CALIFORNIA                                                                                                 Iir:

                                 United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                            v.                                            (For Offenses Committed On or After November I, 1987)


                               Oliver Antonio Cruz-Santos                                 Case Number: 3:19-mj-21874

                                                                                          KennethRbrtMMll0 e c u an
                                                                                                                                                     --
            REGISTRATION NO. 7471 9298
                                                                                          Defendant's Attorn
                                                                                                                          fl~              c:o
                                                                                                                                           l1i
                                                                                                                                    i:·rl!:i'i'l~":'I"




            THE DEFENDANT:                                                                                                   MAY 1 0 2019
             IZI pleaded guilty to count(s) 1 of Complaint
                D was found guilty to count(s)
                                                                                                                      CLE}4K   ')<    DiSThlC' I uuu•
                                                                                             __ , •-"• ii'.1N (;\STRICT OF CALI£'.~\ 1TV
                                                                                                                                                                        I'   ANIA

                  after a plea of not guilty.                                                BY
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                                                            I
                Title & Section               Nature of Offense                                                                Count Number(s)                                              I
                8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                      1                                                             L

                D The defendant has been found not guilty on count(s) -----------~-------
                0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.
                                                                                                                                                                                             I
                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:                                                                                                                                                       I
                                           D TIME SERVED                             i6        ;)C
                                                                                                                                    days                 .                   .    . 1 "'
                                                                                                                                                                                                I
                                                                                     (,,·I \.,.. S rl(l'·j   )   C \ f' c\ "::\ .   \<.'/" --\-\             ,1·"1C    5C '(     vEc.. )          I
                 lg] Assessment: $10 WAIVED IZI Fine: WAIVED
                 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                            charged in case
                                                                                                                                                                                                I
                                                                                                                                                                                                  I
                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 10, 2019
                                                                                       Date of I position of Sentence
                                     /     //
                                  /:-/"'
                            ..,_._,______
                Received ---~Q5_
                           DUSM
                                                                                              Y~~L~ESTANLE              NE
                                                                                                        ATES MAGISTRATE JUDGE


                Clerk's Office Copy                                                                                                              3:19-mj-21874
